DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the Appeal Brief filed on June 5, 2020 PROSECUTION ISHEREBY REOPENED. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Simon Ford on February 23, 2021.
The application has been amended as follows: 
This listing of claims will replaced all prior versions, and listings, of claims in the application.
1.	(CURRENTLY AMENDED) A method, comprising:
identifying a delete file, the delete file including a data file identified for deletion within one of a plurality of nodes of a decentralized database system;
in response to the identifying: 
moving the delete file to a predetermined directory within the one of the plurality of nodes of the decentralized database system, the predetermined directory including a designated space located within the one of the plurality of nodes of the decentralized database system;
opening the delete file within the predetermined directory within the one of the plurality of nodes of the decentralized database system;[[ and]] 
reducing, by a polite unlink operation, the delete file within the predetermined directory within the one of the plurality of nodes of the decentralized database system without deleting the delete file, the reducing including: 
dividing the delete file into a plurality of smaller sized file pieces, and 
; and
deleting, by a delete function of an operating system, the plurality of smaller sized file pieces within the predetermined directory within the one of the plurality of nodes of the decentralized database system, where the delete function is separate from the polite unlink operation, where each of the plurality of smaller sized file pieces have a size that takes the delete function less than a predetermined amount of time to delete. 

2.	(PREVIOUSLY PRESENTED) The method of claim 1, wherein each of the plurality of smaller sized file pieces have a size that takes a delete function of an operating system of the one of the plurality of nodes of the decentralized database system less than a predetermined amount of time to delete. 

3.	(CANCELLED) 

4.	(CANCELLED) 

5.	(CURRENTLY AMENDED) The method of claim 1, 
	storing the delete file in one or more tables on a bucket of the one of the plurality of nodes of the decentralized database system, where the bucket is an allocation of a partitioned storage in the one of the plurality of nodes, the bucket has at least one replica, and no two identical bucket replicas reside on a single node;
assigning to the delete file an identifier and one of a plurality of hierarchical levels, where the plurality of hierarchical levels includes:
a first level indicative of data within the one or more tables on the bucket having at least a first age,
a second level indicative of data within the one or more tables on the bucket having at least a second age less than the first age, and 
a third level indicative of data within the one or more tables on the bucket having at least a third age less than the second age; and
mapping the delete file to an index, and storing the data file in accordance with the index and the hierarchical level. 

6.	(CURRENTLY AMENDED) A decentralized database system, comprising:
a plurality of nodes each including a computer processor in communication with a computer memory, wherein the computer memory includes programs to run on an operating system in the computer memory to be executed by the computer processor, and wherein the programs include instruction to:

in response to the identifying:
move the delete file to a predetermined directory within the one of the plurality of nodes of the decentralized database system, the predetermined directory including a designated space located within the one of the plurality of nodes of the decentralized database system;  
open the delete file within the predetermined directory within the one of the plurality of nodes of the decentralized database system;[[ and]] 
reduce, by a polite unlink operation, the delete file within the one of the plurality of nodes of the predetermined directory within the decentralized database system without deleting the data file, the reducing including:
dividing the delete file into a plurality of smaller sized file pieces, and
storing the plurality of smaller sized file pieces within the predetermined directory of the one within the plurality of nodes of the decentralized database system; and
delete, by a delete function of an operating system, the plurality of smaller sized file pieces within the predetermined directory within the one of the plurality of nodes of the decentralized database system, where the delete function is separate from the polite unlink operation, where each of the plurality of smaller sized file pieces have a size that takes the delete function less than a predetermined amount of time to delete.

7. 	(PREVIOUSLY PRESENTED) The decentralized database system of claim 6, wherein each of the plurality of smaller sized file pieces have a size that takes a delete function of the operating system of the one of the plurality of nodes less than a predetermined amount of time to delete. 

8. 	(CANCELLED) 

9. 	(CANCELLED) 

10. 	(PREVIOUSLY PRESENTED) The decentralized database system of claim 6, wherein the programs further include instruction to:
	store the delete file in one or more tables on a bucket of the one of the plurality of nodes of the decentralized database system, where the bucket is an allocation of a partitioned storage in the one of the plurality of nodes, the bucket has at least one replica, and no two identical bucket replicas reside on a single node;
assign to the delete file an identifier and one of a plurality of hierarchical levels, where the plurality of hierarchical levels includes:
a first level indicative of data within the one or more tables on the bucket having at least a first age,

a third level indicative of data within the one or more tables on the bucket having at least a third age less than the second age; and
map the data file to an index, and storing the delete file in accordance with the index and the hierarchical level.

11. 	(CURRENTLY AMENDED) A computer program product for managing a decentralized database system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
identifying a delete file, the delete file including a data file identified for deletion within one of a plurality of nodes of a decentralized database system, utilizing the processor;
in response to the identifying: 
moving the delete file to a predetermined directory within the one of the plurality of nodes of the decentralized database system, the predetermined directory including a designated space located within the one of the plurality of nodes of the decentralized database system, utilizing the processor;  
opening the delete file within the predetermined directory within the one of the plurality of nodes of the decentralized database system, utilizing the processor; and 
reducing, by a polite unlink operation, the delete file within the predetermined directory within the one of the plurality of nodes of the decentralized database system without deleting the data file, the reducing including: 
dividing the delete file into a plurality of smaller sized file pieces, utilizing the processor, and 
storing the plurality of smaller sized file pieces within the predetermined directory within the one of the plurality of nodes of the decentralized database system, utilizing the processor; and
deleting, by a delete function of an operating system, the plurality of smaller sized file pieces within the predetermined directory within the one of the plurality of nodes of the decentralized database system, utilizing the processor, where the delete function is separate from the polite unlink operation, where each of the plurality of smaller sized file pieces have a size that takes the delete function less than a predetermined amount of time to delete. 

12. 	(PREVIOUSLY PRESENTED) The computer program product of claim 11, wherein each of the plurality of smaller sized file pieces have a size that takes a delete function of an operating system of the one of the plurality of nodes of the decentralized database system less than a predetermined amount of time to delete. 

13. 	(CANCELLED) 

14. 	(CANCELLED) 

15. 	(CURRENTLY AMENDED) The computer program product of claim 11, wherein the method 
storing the delete file in one or more tables on a bucket of the one of the plurality of nodes of the decentralized database system, utilizing the processor, where the bucket is an allocation of a partitioned storage in the one of the plurality of nodes, the bucket has at least one replica, and no two identical bucket replicas reside on a single node;
assigning to the delete file an identifier and one of a plurality of hierarchical levels, utilizing the processor, where the plurality of hierarchical levels includes:
a first level indicative of data within the one or more tables on the bucket having at least a first age,
a second level indicative of data within the one or more tables on the bucket having at least a second age less than the first age, and 
a third level indicative of data within the one or more tables on the bucket having at least a third age less than the second age; and
mapping the data file to an index, and storing the delete file in accordance with the index and the hierarchical level, utilizing the processor.

16.	(CANCELLED) 

17.	(CANCELLED)  

18.	(CANCELLED) 

19.	(CANCELLED) 



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 5-7, 10-12 and 15 are allowed.
The prior art of record fails to teach or fairly suggest reduce, by a polite unlink operation, the delete file within the one of the plurality of nodes of the predetermined directory within the decentralized database system without deleting the data file, the reducing including: dividing the delete file into a plurality of smaller sized file pieces, and storing the plurality of smaller sized file pieces within the predetermined directory of the 
Thus prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        February 25, 2021